     Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                19-CR-561 (LAP)
      -versus-                                  11-CV-691 (LAK)

STEVEN DONZIGER,                                     ORDER

             Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     On July 22, 2020, the Court entered an order directing the

special prosecutors to produce redacted excerpts of the invoices

they submitted to the Southern District of New York for their

work and expenses on this case.         (Dkt. nos. 108, 109.)   The next

week, Mr. Donziger filed a letter (1) seeking “copies of any

forms generated as part of these invoices, or in response to

these invoices,” and (2) requesting that the prosecutors produce

documents or make an individualized showing as to why specific

invoice entries should not be disclosed.         (Dkt. no. 114.)   Mr.

Donziger’s requests are GRANTED in part and DENIED in part.

    As to Mr. Donziger’s first request, upon reviewing each

invoice from the special prosecutors and finding that it was in

good order, the Court sent a letter to the District Executive’s

Office approving the invoice for payment.         The invoice approval

letters are attached to this order at Appendix A.




                                    1
     Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 2 of 13



    As to Mr. Donziger’s second request, no disclosure beyond

what the Court directed in its July 22 order is warranted at

this point.    Mr. Donziger is incorrect in arguing that United

States v. Suarez, 880 F.2d 626 (1989) requires the production of

“all information related to the public payment of attorneys in a

criminal case . . . absent a particularized showing.”          (Dkt. no.

112 at 1.)     In Suarez, the Court of Appeals emphasized that the

scope of the requested information was “narrow,” covering only

“barebones data” provided in CJA payment coversheets “with none

of the detail or back-up information, such as attached

timesheets.”    880 F.2d at 631.    Mr. Donziger, by contrast, is

asking for invoices with the very kind of detailed timesheet

information that was not at issue in Suarez.        Given that

distinction, nothing in Suarez requires the special prosecutors

to make an individualized showing as to each timesheet entry.

Mr. Donziger may renew his request for complete invoices once

the case closes and there is no risk of revealing trial strategy

or violating work-product protection for the prosecution.          See

United States v. Gonzalez, 150 F.3d 1246, 1262 (10th Cir. 1998)

(upholding order for the release of CJA vouchers at the end of

trial and rejecting arguments for immediate release).




                                    2
     Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 3 of 13



    For the foregoing reasons, Mr. Donziger’s request is

GRANTED in part and DENIED in part without prejudice to

reapplication upon the conclusion of the case.


SO ORDERED.

Dated:   August ___,
                18   2020               ____________________________
         New York, New York             LORETTA A. PRESKA, U.S.D.J.




                                    3
Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 4 of 13




                  APPENDIX A




                               4
                  Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 5 of 13
                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                                 500 PEARL STREET
                                           NEW YORK, NEW YORK 10007�1312




       LORETTA A. PRESKA                                                                  2 I 2-805-0240
SENIOR UNITED STATES DISTRICT JUDGE                                                       FAX 805-794 1




                                                             July 7, 2020
        James Puskuldijian
        United States District Court
        Daniel Patrick Moynihan
        500 Pearl Street, Suite 820
        New York, NY 10007-1312

                                      Re: United States v. Danziger, 19-Cr-561

        Dear James,

              I have reviewed the Seward and Kissel invoice for May 2020 (Invoice
        Number 9160012212) and find it to be in good order. Accordingly, the invoice is
        approved for payment.
              Thank you for your assistance.




                                                             Loretta A. Preska
                  Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 6 of 13
                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                                 500 PEARL STREET
                                           NEW YORK, NEW YORK 10007�1312




       LORETTA A. PRESKA                                                                  2 I 2-805-0240
SENIOR UNITED STATES DISTRICT JUDGE                                                       FAX 805-794 1




                                                             June 1, 2020
        James Puskuldijian
        United States District Court
        Daniel Patrick Moynihan
        500 Pearl Street, Suite 820
        New York, NY 10007-1312

                                      Re: United States v. Danziger, 19-Cr-561

        Dear James,

              I have reviewed the Seward and Kissel invoice for April 2020 (Invoice
        Number 9160010576) and find it to be in good order. Accordingly, the invoice is
        approved for payment.
              Thank you for your assistance.




                                                             Loretta A. Preska
                  Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 7 of 13
                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                                 500 PEARL STREET
                                           NEW YORK, NEW YORK 10007�1312




       LORETTA A. PRESKA                                                                        2 I 2-805-0240
SENIOR UNITED STATES DISTRICT JUDGE                                                             FAX 805-794 1




                                                             May 6, 2020
        James Puskuldijian
        United States District Court
        Daniel Patrick Moynihan
        500 Pearl Street, Suite 820
        New York, NY 10007-1312

                                      Re: United States v. Danziger, 19-Cr-561

        Dear James,

              I have reviewed the Seward and Kissel invoice for 2020 (Invoice Number
        9160009516) and find it to be in good order. Accordingly, the invoice is approved for
        payment.
              Thank you for your assistance.




                                                             Loretta A. Preska
                  Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 8 of 13
                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                                 500 PEARL STREET
                                           NEW YORK, NEW YORK 10007�1312




       LORETTA A. PRESKA                                                                        2 I 2-805-0240
SENIOR UNITED STATES DISTRICT JUDGE                                                             FAX 805-794 1




                                                             March 31, 2020
        James Puskuldijian
        United States District Court
        Daniel Patrick Moynihan
        500 Pearl Street, Suite 820
        New York, NY 10007-1312

                                      Re: United States v. Danziger, 19-Cr-561

        Dear James,

              I have reviewed the Seward and Kissel invoice for February 2020 (Invoice Number
        9160007716) and find it to be in good order. Accordingly, the invoice is approved for
        payment.
              Thank you for your assistance.




                                                             Loretta A. Preska
Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 9 of 13
Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 10 of 13
Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 11 of 13
Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 12 of 13
Case 1:19-cr-00561-LAP Document 129 Filed 08/18/20 Page 13 of 13
